         Case 1:20-cv-03010-APM Document 205 Filed 09/01/21 Page 1 of 2



 1
 2
 3

 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF COLUMBIA
 8
 9 UNITED STATES OF AMERICA, et al.,                    Case No. 1:20-cv-03010 (APM)
10                  Plaintiffs,
11          vs.
12 GOOGLE LLC,
13                  Defendant.
14
15                  MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE
16          Pursuant to Civil Local Rule 83.2(d), third-party Yelp, Inc. moves for the admission and
17 appearance of attorney Ellen C. Kenney pro hac vice in the above-entitled action. This motion is
18
     supported by the Declaration of Ellen C. Kenney, filed herewith. As set forth in Ms. Kenney’s
19
     declaration, she is admitted and an active member in good standing in the following courts and
20
     bars: the California Bar, and the U.S. District Court for the Central District of California. This
21
22 motion is supported and signed by Serine Consolino, an active and sponsoring member of the Bar
23 of this Court.
24
25
26

27
28

                                                        1
     MOT. FOR ADMISSION OF ATTORNEY PRO HAC
     VICE
     0
        Case 1:20-cv-03010-APM Document 205 Filed 09/01/21 Page 2 of 2



 1         Dated this 1st day of September, 2021.         Respectfully submitted,

 2                                                        AEGIS LAW GROUP LLP

 3                                             By:        /s/ Serine Consolino
                                                          Serine Consolino (D.C. Bar No. 1033847)
 4                                                        801 Pennsylvania Ave. NW, Suite 740
                                                          Washington, D.C. 20004
 5                                                        Tel: (202) 706-7031
                                                          Fax: (202) 735-5071
 6                                                        sconsolino@aegislawgroup.com
 7                                                        Counsel for Yelp Inc.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

                                                    -2-
     MOT. FOR ADMISSION OF ATTORNEY PRO HAC
     VICE
